                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                              CR 18–59–M–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 BLADE MICHAEL SORENSON,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on March 15, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Blade Michael Sorenson’s

guilty plea after Sorenson appeared before him pursuant to Federal Rule of

Criminal Procedure 11, and entered a plea of guilty to one count of possession

                                           1
with the intent to distribute methamphetamine in violation of 21 U.S.C. §

841(a)(1) (Count II), and one count of possession of a firearm in furtherance of a

drug trafficking crime in violation of 18 U.S.C. § 924(c) (Count III) as set forth in

the Indictment. Defendant further agrees to the forfeiture allegation in the

Indictment. In exchange for Defendant’s plea, the United States has agreed to

dismiss Count I of the Indictment.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

33), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Blade Michael Sorenson’s motion to

change plea (Doc. 25) is GRANTED and Blade Michael Sorenson is adjudged

guilty as charged in Counts II and III of the Indictment.

      DATED this 10th day of April, 2019.




                                          2
